             Case 2:21-mj-02476-DUTY Document 3 Filed 05/19/21 Page 1 of 2 Page ID #:3


 AO 442 (Rev. I I/I l) Arrest Warrant                                                                         ~~L~~
e               ~ .


                                            UNITED STATES DISTRICT COURT
                                                                       for the                   1~111'IAY 19 PM l~': ~?
                                                             District of Massachusetts             F ~ ~~°~ '~ v, ~.~i~Tr?iC i t:~ti~Z
                                                                                                     ~VTF~~3L f}~St                    i
                                                                                                                         CtF CA~~~;
                                                                                                           k.OS
                                                                                                                 A~~Gg~ES
                      United States of America                                                 a v.
                                 v.                                                                                                  '~
                                                                                  Case No.    21 CR10118 IT - MPK
                       Marco Antonio Jauregui




                              Defendanl


                                                          ARREST WARRANT
 To:       Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson fo be ar~~ested)         MBfCo Antonio J2Ut'@gui
 who is accused of an offense or violation based on the following document filed with the court.

[~ Indictment              ~ Superseding Indictment               O Information     ~ Superseding Information              L7 Complaint
~ Probation Violation Petition                 ~ Supervised Release Violation Petition       ~ Violation Notice           ~ Order of the Court

 This offense is briefly described as follows:
  21 U.S.C. § 846 —conspiracy distribute five kilograms or more of cocaine and 400 grams or more of fentanyl.

   18 U.S.C. § 1956(h) —conspiracy to launder money.


                                                                                                            `.~~


Date:          04/15/2021
                                                                                                    r
                                                                           HC~~1. ~1ARI ;. ~ 6~."8~1~ LF~R          ~ ~`r`'J
                                                                           i.'nited States 41~g~is teJudbr

City and state:         Brookline, MA                                                    ~:~~-_        ,~
                                                                                              _ . r%`"

                                                                      Return

          This warrant was received on Idare~                               and the person was arrested on ~~iaie~
1t (cite and state)



Date
                                                                                             Arresting ofTcer's signc~ti~re




                                                                                                P~~inted name and true
            Case 2:21-mj-02476-DUTY Document 3 Filed 05/19/21 Page 2 of 2 Page ID #:4


AO 442 (Rev. I I/1 I) Arrest Warzant(Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                       (Notfor Pubic Disclosure)

Name of defendant/offender:              Marco Antonio Jauregui

Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:          California


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:                     1976

Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, frlendS, apd OtheC aSSOCiates (Warne, relation, add~•ess, pOtone number):


FBl number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer ~ifapp~~~uhle~:




Date of last contact with pretrial services or probation officer ~tfapplicable~:
